MEMORANDUM OPINION
                                        No. 04-12-00335-CR

                                     Jonathan Wayne TARVIN,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR0234
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 27, 2012

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal seeking to appeal an agreed judgment of incompetency,

finding appellant incompetent to stand trial pursuant to article 46B.005 of the Texas Code of

Criminal Procedure and committing him to a state hospital for 120 days. The agreed judgment is

not appealable. See TEX. CODE CRIM. PROC. art. 46B.011; Queen v. State, 212 S.W.3d 619, 622-

23 (Tex. App.—Austin 2006, no pet.).
                                                                                    04-12-00335-CR


       On June 5, 2012, appellant was ordered to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction. Appellant did not respond to this court’s order.

Because the agreed judgment is not appealable, this appeal is dismissed for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-